i



#                          NojMLMhk^
                            TkjL

                          A,uOVrC'.p&fiS.
                                                 [Rielyd      -^4h

                           ~^AkixU7\a[              AUG 17 2015


                         / /u ^itJ^d ~T^a)S
                          ^rfum Afpjud A/a. P0'D7M-JfT
                          ^iklC/mvi Ala. 14(0050
                           tiWIW , Cxnxnfxr'

               I4&


         7|^t/i77^^^/7^j^. f^^jf(L f'/fupjf^e^ Cy'i^md.
               OpjjA^


                                             y)jJl^ht^AhavJAj
        n.hi   l MfflT'TJU MllbuLna '-



                                                                      fcf
                     HAMS pn^tijTFlia^^-tfhx           tjr\st. fffi
         ntSxfcatf/m Mmst                   In (jxsz A/o.JlMM^
  ltd. {Af^fj pi ~^TuaAj VS^^kLaj'J^tfMphSPl^m
hdJMaJL


                X:


                             la.   /ksw)~^ MftAAUirL p^o^l

                JJ1
UjV*
   wy^fj^yuz

   't6AJ&
 tncirth^
 titan (ma£                                     )ccbu/i
            -ImjL appj£ 0. h/n\t ha^ Lh^trwd,


WH8&FD&. ty^^                                     (mt-
      'tKtjfr A^iitjm^&htL            cLrtftx
                                                 y^tjL^S
t                                        ^^^^5
                                              d^trvwtirf) Cifllmm

                                  &02fbti_^)us TiS3sr
                              ^^^^0ir(yitl
                                                  >>
    xXt^jj-Ud^drjkM
    ^/yye^^2ha>i^^Q                                           1*^04*
          ~TZrrii~u> KilUhL                         C^ZHmAn



          cls^ttu-             ^^xxt^-Affi^MLj yf).
                                              711 rv) -
                                   , jjQJSL
                                   X     2k
                                       <3m


    y'mH'aj'Tht~ThjJ> Uj/kiGprtfFt''ai rifm/}
     x.      EC in   JJfa*               tyTbAS \li/h
    dfitl                      llfigth           }qj -)tm
                                                  AhdCt&Vl          /-
+ pjctctrwi ff^m^m.   w^ cl&ij rf)
             ZOJ^.

                             Q^rfX-^^

                           fen^M^




•